DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23-41, 44-47 are objected to because of the following informalities:  
Independent claims are generally recited as, “A (product) comprising…” and “A (method) of/for…” and dependent claims as, “The (product) of claim 1, further comprising/wherein…” Applicant is advised to amend claims 23 and 44 to recite “A mix (or method) for the production of a gastronomic compound foodstuff comprising…” and claims dependent thereof as, “The mix (or method of claim 23 (or claim 44), further comprising…” or “The mix (or method) of claim 23 (or claim 44), wherein the…” or similar claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-43, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claim recites “compound foodstuff” and applicant has not provide a clear meaning as to what would be considered “compound” foodstuff.
The claim recites, “at least one essential amino acid and at least one non-essential amino acid or a conditionally essential amino acid” and it is unclear if the limitation of the claim are met by a combination of at least one essential amino acid and at least one non-essential amino acid or if the limitation of the claim is met by only a conditionally essential amino acid. Applicant is advised to consider language such as “at least one essential amino acid and at least one further amino acid, being non-essential or conditionally essential” or similar language.
Claim 24 is confusing given that it is unclear if applicant is providing a statement of what applicant considers an “essential amino acid” (one which is added in isolated form) or if the claim is a product-by-process since applicant’s use of “added to the mix” recites a method limitation. 
If the claimed “wherein” clause is intended to be a statement defining applicant’s “essential amino acid”, the claim is further confusing given that claim 23 defines the mix as a mixture of flour and essential/non-essential/conditionally essential amino acids, therefore the essential amino acid of claim 24 cannot be “added to the mix” given that “the mix” would not exist without the flour and amino acids. Thus, applicant’s definition of “essential amino acid” is indefinite.
If the claim is intended to be a product-by-process limitation the claim is further confusing for the reasons stated above. Applicant is advised to consider language such as “the essential amino acid is added to the flour in isolated form”.
It is also unclear what applicant means by “isolated form”. Must the amino acid go through an isolation process or does applicant just mean free amino acids?
Claim 25 recites, “selected from the group comprising” which is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. The claim should state “selected from the group consisting of” (MPEP 2117).
Claim 31 recites, “selected from the group comprising” which is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. The claim should state “selected from the group consisting of”. Applicant is advised to amend the claim to recite,  “A mix according to claim 23, wherein the at least one non-essential amino acid is selected from the group consisting of alanine, aspartic acid, asparagine, and glutamic acid; or wherein the at least one essential or conditionally essential amino acid is selected from the group consisting of threonine, arginine, citrulline, ornithine, cysteine, glutamine, glycine, serine, proline, taurine, and tyrosine.”
Regarding claim 32, it is unclear which amino acids the “percentage by weight of amino acids” is directed to. Claim 23 recites three different types (essential, non-essential, and conditionally essential) and it is unclear if the percentage would be the total amount of all amino acids present or just the total of a specific type.
Claim 35 and 36 recite “of final mix” which is indefinite because it is unclear what is considered “final mix”. Applicant is advised to use “of the total weight of the mix”.
Regarding claim 39, it is unclear if “added medium-chain triglycerides” is a specific triglyceride or if applicant is trying to claim a method step.
Regarding claim 41, the claim recites “compound foodstuff” and applicant has not provided a clear meaning as to what would be considered “compound” foodstuffs.
Regarding claim 42, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 43, the claim recites “compound foodstuff” and applicant has not provided a clear meaning as to what would be considered “compound” foodstuffs
Claim 48 recites a “use” claim without setting forth any active, positive process steps delimiting how the use is actually practiced (MPEP 2173.05(q)).
Claims 26-30, 33, 34, 37, 38, and 40 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 101
Claim 48 rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)..
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25, 31, 37, 38, 39, 41-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirokawa et al. AU2009213457.
Regarding claims 23, 31, given the lack of clarity for claim 23 as stated above, the present claim is construed as a composition comprising a cereal flour and at least one essential amino acid and at least one further amino acid, being non-essential or conditionally essential.
Hirokawa discloses a composition comprising a cereal flour and at least one essential amino acid (valine) and at least further amino acid, being non-essential (alanine) or conditionally essential (glycine) [0020, 38-54  and 0125-0156].
 It is also noted that the language, “suitable for the production of a gastronomic compound foodstuff” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.
Regarding claims 24 and 48, claim 23 is applied as stated above. Hirokawa further teaches wherein the amino acid is a “free amino acid” (isolated) [0029].
Regarding claim 25, claim 23 is applied as stated above. Hirokawa teaches “valine” and  “lysine” and while the prior art does not expressly recite L/D nomenclature, Hirokawa does not 
Regarding claim 37, claim 23 is applied as stated above. Hirokawa teaches the use of rice flour and nut powders (flour) [0042] which are gluten free flours.
Regarding claim 38, claim 23 is applied as stated above. Hirokawa teaches the use wheat flour, dietary fiber and wheat fiber, eggs, butter, sweeteners, etc. [0042 and 0047].
Regarding claim 39, claim 23 is applied as stated above. Hirokawa teaches added medium-chain triglycerides (butter) [0047].
Regarding claims 41-43, the claims are directed to a product-by- process and applicant is reminded: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” (MPEP 2113). Hirokawa teaches bakery product (cookies) comprising a cereal flour and at least one essential amino acid and at least one further amino acid, being non-essential or conditionally essential [0048].
Regarding claim 44, Hirokawa teaches a method of preparation of a mix comprising the step of preparing a dry mixture of essential and non-essential amino acids with dietary fibers ([0047] fructo-oligosaccharides, gums, etc.) [0020, 38-54].  
It is also noted that the language, “for the production of a gastronomic compound foodstuff” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.
Regarding claims 45-47, Hirokawa teaches a cooking step wherein the cooking temperature is 180℃ [0180].

Claim(s) 23, 25, 26, 30, 31, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bolster et al. US 2014/0037603.
Regarding claims 23, 31, given the lack of clarity for claim 23 as stated above, the present claim is construed as a composition comprising a cereal flour and at least one essential amino acid and at least one further amino acid, being non-essential or conditionally essential.
Bolster discloses a composition comprising a cereal flour [0110] and at least one essential amino acid (valine) and at least further amino acid, being non-essential (alanine) or conditionally essential (glycine) [0114].
 It is also noted that the language “suitable for the production of a gastronomic compound foodstuff” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding claim 25, claim 23 is applied as stated above. Bolster teaches “valine” and  “lysine” and while the prior art does not expressly recite L/D nomenclature, Bolster does not teach preparing D- amino acids and it is widely known in the art that amino acids recited without L/D nomenclature represent L-configuration.
Regarding claim 26, claim 23 is applied as stated above. Bolster teaches wherein the nutritional composition comprises thiamine [0081].
Regarding claim 30, claim 23 is applied as stated above. Bolster teaches wherein the composition comprises L-leucine, L-lysine, L-isoleucine, L-valine, L-threonine, L-histidine, L-phenylalanine, L-methionine, L-tyrosine, and L-tryptophan [0114].
Regarding claim 38, claim 23 is applied as stated above. Bolster further teaches wherein the composition comprises olive oil [0111].
Regarding claim 39, claim 23 is applied as stated above. Bolster further teaches wherein the composition comprises added medium chain triglycerides (coconut and palm oils) [0111].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29, 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa et al. AU2009213457.
Regarding claims 27 and 28, claim 23 is applied as stated above. Hirokawa does not expressly disclose wherein the essential amino acids are present in the mix in at least 4% and 8% by weight; however, as the prior art teaches amino acids provide a body-taste enriching In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
Regarding claim 29, claim 23 is applied as stated above. Hirokawa does not expressly disclose wherein the mix comprises 15% of L-phenylalanie; however, as the prior art teaches amino acids provide a body-taste enriching component to foodstuffs [0013] and specifically teaches the use of L-phenylalanine [0021], it would have been within the skill level of one of ordinary skill in the art to determine an optimum range needed to impart flavorable aroma, taste, and body. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
Regarding claim 32, claim 23 is applied as stated above. Hirokawa does not expressly teaches wherein a percentage by weight of amino acids is less than or equal to 15% relative to the total weight of the mixture; however, as the prior art teaches amino acids provide a body-taste enriching component to foodstuffs [0013], it would have been within the skill level of one In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05). [0028].
Regarding claims 33 and 34, claim 23 is applied as stated above. Hirokawa teaches the composition comprises dietary fibers [0047] but does not expressly disclose the claimed amounts. However, it would have been within the ambit of one of ordinary skill in the art to determine an optimum range needed to produce a composition having the desired dietary fiber content. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
Regarding claims 35 and 36, claim 23 is applied as stated above. Hirokawa teaches the composition comprises food flavorings [0047] but does not expressly disclose the claimed amounts. However, it would have been within the ambit of one of ordinary skill in the art to determine an optimum range needed to produce a composition having the desired flavoring. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolster et al. US 2014/0037603 in view of Christiansen et al. US 6159530.
Regarding claim 40, Bolster is applied to claim 23 as stated above. Bolster does not expressly disclose the use of ornithine, aspartic acid, and glutamic acid.
Christiansen teaches fortifying cereal grains with amino acid (col. 6, lines 60-65) to include alanine, arginine, asparagine, aspartic acid, cysteine, cystine, glutamine, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, ornithine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine, and dipeptides, tripeptides and tetrapeptides formed by any combination of said amino acids thereof (col. 7, lines 5-12). Thus, it would have been obvious to one of ordinary skill in the art to modify the nutritional composition of Bolster with known fortifying amino acids, as taught by Christiansen, to increase the nutritional content of the composition.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799